COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                           No. 08-14-00014-CR
                                               §
                             State,                              Appeal from the
                                                §
 v.                                                             171st District Court
                                               §
 PHILLIP ANDREW FRIAS,                                       of El Paso County, Texas
                                                §
                             Appellee.                         (TC# 20130D03266)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
February 11, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before February 11, 2015.

       IT IS SO ORDERED this 30th day of December, 2014.

                                             PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.